OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 16, 1965.
On July 23, 1981, respondent pleaded guilty in the United States District Court for the Eastern District of Michigan to charges of mail fraud, in violation of section 1341 of title 18 of the United States Code, and of interstate transportation of a forged security in violation of section 2314 of title 18. The respondent was sentenced to concurrent prison terms of two and one-half years on each count, and was fined a total of $16,000.
Interstate transportation of a forged security is cognizable in New York as criminal possession of a forged instrument in the second degree, a class D felony (see Penal Law, § 170.25). Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
*220It should also be noted that the respondent was suspended from the practice of law in the State of Michigan for a period of three years and one day effective February 15, 1981. The suspension was based upon the respondent’s conversion of clients’ funds.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Weinstein, JJ., concur.